                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               SOUTHERN DIVISION


 SUSAN TUBBS,                                        )
                                                     )
        Plaintiff,                                   )
                                                     )     Civil Action No. __________
 v.                                                  )
                                                     )     Removed from the Circuit Court of
 RECREATION UNLIMITED, L.L.C.,                       )     Meigs County, Tennessee
 SUZUKI MOTOR OF AMERICA, INC.,                      )     Case No. 2019-CV-21
                                                     )
        Defendants.


                                   NOTICE OF REMOVAL



       Defendant Suzuki Motor of America, Inc. (“SMAI”), pursuant to 28 U.S.C. §§ 1331, 1441,

1446, and 15 U.S.C. § 2310, hereby gives notice of the removal of the above-entitled action from

the Circuit Court of Meigs County, Tennessee to the United States District Court for the Eastern

District of Tennessee, Southern Division. As grounds for removal, SMAI states as follows:

       1.      On May 31, 2019, Plaintiff filed a Complaint against Recreation Unlimited and

SMAI in the Circuit Court of Meigs County, Tennessee, Case No. 2019-CV-21.

       2.      Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, and orders in this

action are attached hereto as Exhibit A.

       3.      This removal is timely under 28 U.S.C. § 1446(b) because SMAI was served with

a copy of the complaint and summons on June 12, 2019.

       4.      Upon information and belief, co-defendant Recreation Unlimited has not been

served, and therefore, its consent is not required to remove this action. Beasley v. Wells Fargo

Bank, N.A., No. 3:17-CV-00726, 2017 WL 2670892, at *3 (M.D. Tenn. June 21, 2017).




Case 1:19-cv-00194-PLR-SKL Document 1 Filed 07/02/19 Page 1 of 5 PageID #: 1
        5.      This action is properly removable under 28 U.S.C. § 1441(a) because this is a civil

action brought in a state court of which the district courts of the United States have original

jurisdiction.


                                  ORIGINAL JURISDICTION

        6.      Plaintiff brings this action pursuant to the Magnuson-Moss Warranty Act, 15

U.S.C. § 2301 et seq.

        7.      The Magnuson-Moss Warranty Act is a federal law that authorizes suit for

consumers who are damaged by the “failure of a supplier, warrantor, or service contractor to

comply with any obligation under this chapter, or under a written warranty, implied warranty, or

service contract.” 15 U.S.C. § 2310(d)(1).

        8.      The Act authorizes suits brought pursuant to the Act whose amount in controversy

meets or exceeds $50,000 to be brought in an appropriate district court of the United States. 15

U.S.C. § 2310(d)(1)(B). The amount in controversy is “computed on the basis of all claims to be

determined.” Id.

        9.      The United States District Court for the Eastern District of Tennessee therefore has

original federal question jurisdiction over this action. See 28 U.S.C. § 1331.

                                AMOUNT IN CONTROVERSY

        10.     SMAI maintains a good faith belief that the amount in controversy exceeds

$50,000. See 15 U.S.C. § 2310(d)(3)(B).

        11.     Specifically, in her complaint, Plaintiff claims that both Recreation Unlimited and

SMAI breached express and implied warranties on a boat and boat motor that Plaintiff purchased

through a third party. See Compl. ¶¶ 5–10. Based on this breach, Plaintiff seeks damages for

diminution in value, incidental and consequential damages, and repair costs. Id.


                                                 2
Case 1:19-cv-00194-PLR-SKL Document 1 Filed 07/02/19 Page 2 of 5 PageID #: 2
        12.      Plaintiff also seeks revocation damages in the form of all monies paid and

satisfaction of all liens. Id. at ¶ 8.

        13.      At the outset, the amount in controversy under the Magnuson-Moss Warranty Act

is “computed on the basis of all claims to be determined in this suit.” 15 U.S.C. § 2310(d)(3)(B)

(emphasis added).

        14.      Further, while a Magnuson-Moss Warranty Act cause of action is federal in nature,

the Act calls for application of state warranty law. Owenga v. Volkwagen Grp. Of Am., Inc., No.

16-cv-2374-SHL-tmp, 2017 WL 3671376, at *3 (W.D. Tenn. July 13, 2017) (“While a cause of

action under Magnuson-Moss is federal in nature, except in the specific instances in which

Magnuson-Moss expressly prescribes a regulating rule, the Act calls for the application of state

written and implied warranty law, not the creation of additional federal law.”); see also Temple v.

Fleetwood Enters., Inc., 133 F. App’x 254, 268 (6th Cir. 2005).

        15.      Tennessee warranty law therefore governs the calculation of damages. See Harnden

v. Jayco, Inc., 496 F.3d 579, 582 (6th Cir. 2007) (“We may consider this state-law claim in

computing whether the amount-in-controversy requirement is met.”); see also Golden v. Gorno

Bros., 410 F.3d 879, 882 (6th Cir. 2005) (applying Michigan state law in removal under

Magnuson-Moss Warranty Act).

        16.      Damages for breach of warranty are measured as “the difference at the time and

place of acceptance between the value of the goods accepted and the value they would have had if

they had been as warranted.” Tenn. Code Ann. § 47-2-714.

        17.      Where a good is useless to the plaintiff and of no value because it cannot perform

the function it was warranted to perform, § 47-2-714 damages are determined by the purchase

price of the good. See Tidy Didy Di-Deeland, Inc. v. Bristol Jeans, Inc., APP. NO. 03A01-9301-



                                                 3
Case 1:19-cv-00194-PLR-SKL Document 1 Filed 07/02/19 Page 3 of 5 PageID #: 3
CV-00007, 1993 WL 209550, at *3 (Tenn. Ct. App. June 15, 1993).

        18.     The Plaintiff avers that the boat “cannot be utilized” for its intended use. Compl.

¶ 2. Plaintiff also does not believe the boat is safe or reliable, id. at ¶ 4, and the boat is “not fit for

the ordinary and essential purpose” for which it was intended, id. at ¶ 11. For that reason, the boat

has been out of commission for six months. Id. at ¶ 3. With alleged defects in the hull, motor,

props, fuel tank, gel coat, front hatch, brake line, prop housing, GPS, canvas, seats, and storage

lid, Plaintiff contends that the boat is “useless” to her. Id. The purchase price is therefore the

measure of damages. Bristol Jeans, 1993 WL 209550, at *3; see also Golden v. Gorno Bros., 410

F.3d 879, 885 (6th Cir. 2005) (calculating amount in controversy based on “the difference between

the cost of a replacement vehicle,” which the court identified as the pre-tax purchase price, and

“the present value of the [item]”).

        19.     Even excluding sales tax, the document fee, and the retail discount, the boat’s

purchase price is $52,169.20. Compl. Ex. A. The total package price was $58,245. Id. The total

cash price was $50,120.80. Id. The amount financed was $54,620.80. Id. The pre-tax purchase

price is $57,040. Id. Thus, however the purchase price is calculated, it exceeds the federal

jurisdictional threshold imposed by the Magnuson-Moss Warranty Act. 15 U.S.C. § 2310(d)(3)(B).

        20.     Accordingly, the requisite amount in controversy for federal jurisdiction is

satisfied.

                               PROPER COURT FOR REMOVAL

        21.     The United States District Court for the Eastern District of Tennessee, Southern

Division, is the appropriate court for filing a notice of removal from the Circuit Court of Meigs

County. See 28 U.S.C. § 123(a)(3). Thus, this case is properly removed to this Court pursuant to

28 U.S.C. § 1441(a).



                                                    4
Case 1:19-cv-00194-PLR-SKL Document 1 Filed 07/02/19 Page 4 of 5 PageID #: 4
       WHEREFORE, SMAI respectfully requests that this Court take jurisdiction of this action

and issue all necessary orders and process to remove this action from the Circuit Court of Meigs

County to the United States District Court for the Eastern District of Tennessee.

                                              Respectfully submitted,


                                                /s/ Brian R. Epling
                                              C. Meade Hartfield (TN Bar No. 024987)
                                              Brian R. Epling (TN Bar No. 034728)
                                              BRADLEY ARANT BOULT CUMMINGS LLP
                                              Roundabout Plaza
                                              1600 Division Street, Suite 700
                                              Nashville, TN 37203
                                              615.252.2340 (phone)
                                              615.248.3030 (fax)
                                              mhartfield@bradley.com
                                              bepling@bradley.com

                                              Counsel for Defendant
                                              Suzuki Motor of America, Inc.




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, a copy of the foregoing was filed electronically with
the Clerk’s office by using the CM/ECF system and served electronically and/or via first-class
U.S. mail, postage prepaid, upon all counsel as indicated below. Parties may also access this filing
through the Court’s ECF system.

           Paul K. Guibao
           WEISBERG CONSUMER LAW GROUP
           242 Poplar Avenue
           Memphis, TN 38103
           888-565-3555 (phone)
           866-577-0963 (fax)
           pguibao@afclaw.com



                                               /s/ Brian R. Epling
                                              Brian R. Epling


                                                 5
Case 1:19-cv-00194-PLR-SKL Document 1 Filed 07/02/19 Page 5 of 5 PageID #: 5
